Order entered July 30, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00578-CV

  IN RE EQUINOR TEXAS ONSHORE PROPERTIES F/K/A STATOIL
  TEXAS ONSHORE PROPERTIES LLC; EQUINOR MARKETING &
  TRADING (US) INC., AND EQUINOR NATURAL GAS, LLC, Relators

          Original Proceeding from the 101st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-03022

                                     ORDER
     Before Chief Justice Burns, Justice Partida-Kipness, and Justice Reichek

      Before the Court is relators’ July 20, 2021 corrected motion to enforce the

order granting the petition for writ of mandamus. After reviewing the motion,

response, reply, and supplement to the motion, we DENY the motion.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE